DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a response to applicant’s after final filed on February 4, 2021.  No claims have been amended, added or cancelled.  Claims 1-13 are pending in the application.

Response to Amendment
Applicant’s arguments, see pages 7-8, filed on February 4, 2021, with respect to the rejection of claims 1-13 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection have been made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Goda, H. (WO2014/188312A2, rejection relied on US equivalent US Pat. Pub. No. 2016/0113285) in view of Baer et al. (US Pat. Pub. No. 2014/0066872, hereinafter Baer).
In regards to Claims 1 and 5, Goda discloses a wet wiper comprising:
a fabric (non-woven fabric) (see paragraph [0010]) (encompasses the limitation of claim 5); and
a chlorine-based treatment agent included in the fabric (a fabric impregnated with a sterilizing agent comprising chlorous acid (HClO2), i.e. chlorine-based treatment agent) (see paragraph [0010]);
the chlorine-based treatment agent comprises at least one selected from the group consisting of chlorous acid (HClO2) and chlorite ion (ClO2-), as an effective chlorine component (see paragraph [0010]).
Ogata is silent in regards to wherein the non-woven fabric comprises at least one fiber selected from the group consisting of a synthetic fiber, a semi-synthetic fiber, a regenerated fiber, and an inorganic fiber.

It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the wet wiper as disclosed by Goda by having the non-woven fabric to comprise at least one fiber selected from the group consisting of a synthetic fiber, a semi-synthetic fiber, a regenerated fiber, and an inorganic fiber, as claimed by the applicant, with a reasonable expectation of success, as Baer teaches nonwoven textile fabric which comprise regenerated cellulose fibers which can be incorporated into wet wipers which can be impregnated with anti-microbials and chlorine based agents, thereby being useful as disinfecting and germ removal wipes and disinfecting wipes (see paragraphs [0053]-[0055]).
Claims 1-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ogata et al. (US Pat. Pub. No. 2011/0020473, hereinafter Ogata) in view of Baer.
	In regards to Claim 1, Ogata discloses a wet wiper comprising:
a fabric (woven or non-woven fabric) (see paragraph [0030]); and
a chlorine-based treatment agent included in the fabric (chlorine dioxide solution composition comprising dissolved chlorine dioxide (ClO2) and chlorite (ClO2-
the chlorine-based treatment agent comprises at least one selected from the group consisting of chlorous acid (HClO2) and chlorite ion (ClO2-), as an effective chlorine component (see paragraphs [0020] and [0030]).
Ogata is silent in regards to wherein the non-woven fabric comprises at least one fiber selected from the group consisting of a synthetic fiber, a semi-synthetic fiber, a regenerated fiber, and an inorganic fiber.
However, Baer teaches nonwoven textile fabrics which may be used as a wet wiper.  The nonwoven fabric may comprise regenerated cellulose fibers, i.e. regenerated fibers such as rayon (see paragraphs [0031] and [0016]).  The nonwoven fabric of the present invention can be incorporated into wet wipers which can be impregnated with anti-microbials, chlorine, and may also be disinfecting and germ removal wipes and disinfecting wipes (see paragraphs [0053]-[0054]).  
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the wet wiper as disclosed by Ogata by having the non-woven fabric to comprise at least one fiber selected from the group consisting of a synthetic fiber, a semi-synthetic fiber, a regenerated fiber, and an inorganic fiber, as claimed by the applicant, with a reasonable expectation of success, as Baer teaches nonwoven textile fabric which comprise regenerated cellulose fibers which can be incorporated into wet wipers which can be impregnated with anti-microbials and chlorine based agents, thereby being useful as disinfecting and germ removal wipes and disinfecting wipes (see paragraphs [0053]-[0055]).
In regards to Claim 2, Ogata discloses wherein the wet wiper is accommodated in a package (see paragraph [0030]).
Claims 3 and 4, Ogata, in view of Baer, discloses the wet wiper as recited in claim 1.  Baer further teaches wherein the fabric comprises the regenerated fiber, and wherein the regenerated fiber is rayon, lyocell, or a combination thereof (see paragraphs [0056]; Baer discloses wherein the regenerated cellulose fibers include rayon and lyocell or a combination thereof.).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the wet wiper as disclosed by Ogata by having the non-woven fabric to comprise the regenerated fiber, wherein the regenerated fiber is rayon, lyocell or a combination thereof, as claimed by the applicant, with a reasonable expectation of success, as Baer teaches nonwoven textile fabric which comprise regenerated cellulose fibers which may include rayon, lyocell or a combination thereof, which can be incorporated into wet wipers which can be impregnated with anti-microbials and chlorine based agents, thereby being useful as disinfecting and germ removal wipes and disinfecting wipes (see paragraphs [0053]-[0055]).
In regards to Claim 5, Ogata discloses wherein the fabric is a nonwoven fabric (see paragraph [0030]). 
In regards to Claim 6, Ogata, in view of Baer, discloses the wet wiper as recited in claim 5.  Baer further teaches wherein the nonwoven fabric comprising the stable fibers, i.e. regenerated cellulose fibers, is a short fiber nonwoven fabric having a fiber length of from 38 to 60mm (see paragraph [0035]), which falls inside the claimed range of from 18 to 110mm, thereby making the claimed range prima facie obvious.  See MPEP 2144.05.
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the wet wiper as disclosed by Ogata by 
In regards to Claim 11, Ogata discloses wherein a content of the effective chlorine component in the chlorine-based treatment agent is from 50ppm to 1,000ppm (see paragraph [0030]; Ogata discloses a content of effective chlorine component comprises 700ppm to 20,000ppm of chlorite solution, which overlaps the claimed range of 500 to 1,000ppm, as claimed by the applicant, thereby making the claimed range prima facie obvious.  See MPEP2144.05.).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the wet wiper as disclosed by Ogata by having the content of the effective chlorine component in the chlorine-based treatment agent is from 50ppm to 1,000ppm, as claimed by the applicant, with a reasonable expectation of success, as Baer teaches nonwoven textile fabric which comprise staple fibers comprising regenerated cellulose fibers which may include rayon, lyocell or a, which can be incorporated into wet wipers which can be impregnated with anti-microbials and chlorine based agents, whereby a content of the effective chlorine component of chlorite .
Claims 7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ogata in view of Baer, and further in view of Tojo et al. (JP2010162343A-relied on machine translation, hereinafter Tojo) and Mc Clendon, E. (US Pat. No. 4,998,984, hereinafter Mc Clendon). 
In regards to Claim 7, Ogata, in view of Baer, discloses the wet wiper as recited in claim 1, but fails to disclose wherein the nonwoven fabric has a weight of from 20 to 200g/m2 and has a thickness of from 0.2 to 1.5mm.  
However, Tojo teaches a cleaning sheet in which a fiber assembly made of short fibers is joined to at least one surface of a base material sheet to form a cleaning portion (see paragraph [0007]).  The cleaning sheet has a cleaning unit which is made of a string-shaped fiber aggregate and has a predetermined thickness. The fiber assembly that constitutes the cleaning unit is composed of an assembly of many short fibers which are intertwined with each other (see paragraph [0011]).  The short fibers constituting the string-shaped fiber aggregate preferably have a fiber length of preferably 38 to 120mm.  By setting the fiber length within this range, the ability to entangle and collect dust is enhanced (see paragraph [0014]).
Tojo further teaches wherein the nonwoven fabric has a weight of from 10 to 100 g/m2 (see paragraph [0029]).  The weight of from 10 to 100g/m2 as disclosed by Tojo overlaps the claimed range of from 20 to 200g/m2 as claimed by the applicant, thereby making the claimed range prima facie obvious.  See MPEP 2144.05.
2, as claimed by the applicant, with a reasonable expectation of success, as Tojo teaches a cleaning sheet in which a fiber assembly made of short fibers is joined to at least one surface of a base material sheet to form a cleaning portion, wherein the cleaning sheet has a cleaning unit which is made of a string-shaped fiber aggregate and has a predetermined thickness and the fiber assembly that constitutes the cleaning unit is composed of an assembly of many short fibers which are intertwined with each other, whereby the short fibers constituting the string-shaped fiber aggregate preferably have a fiber length of preferably 38 to 120mm and a weight of 10 to 100g/m2, thereby having a cleaning unit having an appropriate rigidity and also having improved strength and strength of strain (see paragraphs [0019] and [0029]).
Tojo fails to disclose wherein the nonwoven fabric has a thickness of 0.2 to 1.5mm.
However, Mc Clendon teaches a prepackaged single use disposable wet wiper pad that is saturated with a disinfecting liquid. The wet wiper pad is effective to disinfect inanimate surfaces against a broad spectrum of infectious microorganisms (see column 1, lines 50-60).  The disposable wet wiper pad comprises a nonwoven fabric of suitable composition such as cellulose material, rayon or mixtures thereof (see column 2, lines 3-10). The thickness of the wet wiper pad fabric should be sufficient to absorb and retain adequate moisture when saturated to at least dampen the contaminated surface to be disinfected. A wet wiper pad having a thickness of from about 0.02 (0.50mm) to about 0.1 inch (2.54mm) is sufficient for most applications and moisture retention. The relatively 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the wet wiper as disclosed by Ogata, in view of Baer and Tojo, by having the nonwoven fabric to have a thickness of from 0.2 to 1.5mm, as claimed by the applicant, with a reasonable expectation of success, as Mc Clendon teaches a prepackaged single use disposable wet wiper pad that is saturated with a disinfecting liquid, which is effective to disinfect inanimate surfaces against a broad spectrum of infectious microorganisms, wherein the disposable wet wiper pad comprises a nonwoven fabric of suitable composition such as cellulose material, rayon or mixtures thereof, whereby the wet wiper pad has a thickness of from about 0.02 (0.50mm) to about 0.1 inch (2.54mm), which is sufficient to absorb and retain adequate moisture when saturated to at least dampen the contaminated surface to be disinfected, and is relatively small in size, which makes it desirable to permit ready disposition of the used pad such as by flushing in a toilet without any significant tendency to cause a blockage, due to the bulk of the wet wiper (see column 2, lines 54 to column 3, line 3).
In regards to Claim 12, Ogata in view of Baer, Tojo and Mc Clendon, discloses the wet wiper as recited in claim 7.  Tojo further teaches wherein the nonwoven fabric has a weight of from 10 to 100 g/m2 (see paragraph [0029]).  The weight of from 10 to 100g/m2 2 as claimed by the applicant, thereby making the claimed range prima facie obvious.  See MPEP 2144.05.
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the wet wiper as disclosed by Ogata, in view of Baer, by having the nonwoven fabric to have a weight of 30 to 150g/m2, as claimed by the applicant, with a reasonable expectation of success, as Tojo teaches a cleaning sheet in which a fiber assembly made of short fibers is joined to at least one surface of a base material sheet to form a cleaning portion, wherein the cleaning sheet has a cleaning unit which is made of a string-shaped fiber aggregate and has a predetermined thickness and the fiber assembly that constitutes the cleaning unit is composed of an assembly of many short fibers which are intertwined with each other, whereby the short fibers constituting the string-shaped fiber aggregate preferably have a fiber length of preferably 38 to 120mm and a weight of 10 to 100g/m2, thereby having a cleaning unit having an appropriate rigidity and also having improved strength and strength of strain (see paragraphs [0019] and [0029]).
In regards to Claim 13, Ogata, in view of Baer, Tojo and Mc Clendon, discloses the wet wiper as recited in claim 7.  
Mc Clendon teaches a prepackaged single use disposable wet wiper pad that is saturated with a disinfecting liquid. The wet wiper pad is effective to disinfect inanimate surfaces against a broad spectrum of infectious microorganisms (see column 1, lines 50-60).  The disposable wet wiper pad comprises a nonwoven fabric of suitable composition such as cellulose material, rayon or mixtures thereof (see column 2, lines 3-10). The thickness of the wet wiper pad fabric should be sufficient to absorb and retain adequate 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the wet wiper as disclosed by Ogata, in view of Baer and Tojo, by having the nonwoven fabric to have a thickness of from 0.2 to 1.0mm, as claimed by the applicant, with a reasonable expectation of success, as Mc Clendon teaches a prepackaged single use disposable wet wiper pad that is saturated with a disinfecting liquid, which is effective to disinfect inanimate surfaces against a broad spectrum of infectious microorganisms, wherein the disposable wet wiper pad comprises a nonwoven fabric of suitable composition such as cellulose material, rayon or mixtures thereof, whereby the wet wiper pad has a thickness of from about 0.02 (0.50mm) to about 0.1 inch (2.54mm), which is sufficient to absorb and retain adequate moisture when saturated to at least dampen the contaminated surface to be disinfected, and is relatively small in size, which makes it desirable to permit ready disposition of the used pad such as by flushing in a toilet without any significant tendency to cause a blockage, due to the bulk of the wet wiper (see column 2, lines 54 to column 3, line 3).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ogata in view of Baer, and further in view of Sekiguchi et al. (JP2008156329A, relied on machine translation, hereinafter Sekiguchi).
In regards to Claim 8, Ogata, in view of Baer, discloses the wet wiper as recited in claim 1, but fails to disclose wherein the fabric is a colored fabric. 
However, Sekiguchi teaches a wet wiper containing a disinfectant of a high sterilization performance and reduced alcohol concentration, which sterilizes, disinfects and bacteriorates microorganisms attached to a hard surface or a human body (see paragraphs [0005] and [0020]).  The wet wiper may comprise a fabric a non-woven fabric of a material such as rayon, recycled fibers, polypropylene, polyurethane etc. (see paragraphs [0022]-[0023]).  In addition, coloring agents may be added to the wet wiper (see paragraph [0034]). 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the wet wiper as disclosed by Ogata, in view of Baer, by having the fabric being a colored fabric, as claimed by the applicant, with a reasonable expectation of success, as Sekiguchi teaches a wet wiper containing a disinfectant of a high sterilization performance and reduced alcohol concentration, which sterilizes, disinfects and bacteriorates microorganisms attached to a hard surface or a human body, wherein the wet wiper may comprise a fabric a non-woven fabric of a material such as rayon, recycled fibers, polypropylene, polyurethane, and in addition, coloring agents may be added to the wet wiper, thereby obtaining a wet wiper having high sterilization performance and reduced alcohol concentration (see paragraphs [0020] and [0034]). 
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ogata in view of Baer, and further in view of Oshima et al. (JP2012249921A-relied on machine translation, hereinafter Oshima).
In regards to Claims 9 and 10, Ogata, in view of Baer, discloses the wet wiper as recited in claim 1, but fails to disclose wherein fabric comprises at least one binder resin selected from the group consisting of polyurethane, acrylic, polyethylene, polyolefin, a petroleum resin, asphalt, an isoprene-based hydrocarbon, a butadiene rubber and vinyl chloride, wherein the binder resin is a water-emulsifiable polymer. 
However, Oshima teaches a cleaning sheet in which slippage due to frictional resistance with respect to a surface to be cleaned is improved and slipping of ultrafine fibers is improved without lowering wiping efficiency to facilitate wiping (see paragraphs [0001] and [0004]).  The cleaning sheet comprises ultrafine fibers comprising a non-woven fabric impregnated with an oil agent and the ultrafine fibers may comprise polyester, nylon and acrylic (see paragraph [0005]). Examples of the polymer that constitutes the ultrafine fibers include polyester fibers such as polyethylene terephthalate, polyamide fibers, such as nylon, polyolefin fibers such as polypropylene and polyethylene, and the like.  Examples of the polymer combination of the composite fiber include polyethylene terephthalate/polyethylene, polypropylene/polyethylene, polyethylene terephthalate/ polypropylene, polypropylene/ethylene-propylene copolymer, polyethylene terephthalate/ethylene-propylene copolymer, polyethylene terephthalate/copolymer.  Examples thereof include polyester, polyethylene terephthalate/ethylene-vinyl acetate copolymer, copolymer polyester/ethylene-vinyl 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the wet wiper as disclosed by Ogata, in view of Baer, by having the binder resin to be a water-emulsifiable polymer, as claimed by the applicant, with a reasonable expectation of success, as Oshima teaches a cleaning sheet in which slippage due to frictional resistance with respect to a surface to be cleaned is improved and slipping of ultrafine fibers is improved without lowering wiping efficiency to facilitate wiping, wherein the cleaning sheet comprises ultrafine fibers comprising a non-woven fabric impregnated with an oil agent and the ultrafine fibers may comprise polyester, nylon and acrylic, whereby examples of the polymer that constitutes the ultrafine fibers include polyester fibers such as polyethylene terephthalate, polyamide fibers, such as nylon, polyolefin fibers such as polypropylene and polyethylene, and the like and further, examples of the polymer combination of the composite fiber include polyethylene terephthalate/polyethylene, polypropylene/polyethylene, polyethylene terephthalate/ polypropylene, polypropylene/ethylene-propylene copolymer, polyethylene terephthalate/ethylene-propylene copolymer, polyethylene terephthalate/copolymer.  Examples thereof include polyester, polyethylene terephthalate/ethylene-vinyl acetate copolymer, copolymer polyester/ethylene-vinyl acetate copolymer and the like, thereby obtaining a cleaning sheet in which slippage due to frictional resistance with respect to a surface to be cleaned is improved and slipping of ultrafine fibers is improved without lowering wiping efficiency to facilitate wiping (see paragraphs [0004] and [0008]). 

Response to Arguments
Applicant’s arguments regarding Shirata and Horiuchi have been considered but are moot because these are no longer used in the current rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/JELITZA M PEREZ/Primary Examiner, Art Unit 1774